UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1443


NANCY HAY-REWALT; RONALD HAY-REWALT,

                Plaintiffs - Appellants,

          v.

BOSTON SCIENTIFIC CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:12-cv-09912)


Submitted:   October 29, 2015             Decided:   November 24, 2015


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


A. Craig Eiland, Bret D. Stanley, THE LAW OFFICES OF A. CRAIG
EILAND, PC, Galveston, Texas, for Appellants. Daniel B. Rogers,
SHOOK, HARDY & BACON L.L.P., Miami, Florida; Michael Bonasso,
FLAHERTY SENSABAUGH & BONASSO PLLC, Charleston, West Virginia,
Lindsey M. Saad, FLAHERTY SENSABAUGH & BONASSO PLLC, Morgantown,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nancy     and   Ronald      Hay-Rewalt     appeal   the   district      court’s

order   dismissing        their    lawsuit,      which   was   based    on   injuries

sustained from the implantation of transvaginal surgical mesh.

This case is one of many referred by a Judicial Panel on Multi-

District Litigation to the Southern District of West Virginia.

Applying Michigan law, the district court granted Defendant’s

motion for summary judgment on the ground that the Hay-Rewalts’

action was barred by the statute of limitations.

      We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                            Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).       Summary judgment is appropriate only when there

is no genuine issue of material fact and the movant is entitled

to   judgment    as   a    matter    of   law.      Seremeth    v.     Bd.   of   Cnty.

Comm’rs Frederick Cnty., 673 F.3d 333, 336 (4th Cir. 2012).                        The

relevant inquiry on summary judgment is “whether the evidence

presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail

as a matter of law.”           Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 251-52 (1986).            An otherwise properly supported summary

judgment motion will not be defeated by the existence of some

factual dispute, however; only disputes over facts that might

                                           2
affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.               Id. at 248.

Indeed, to withstand a summary judgment motion, the non-moving

party must produce competent evidence sufficient to reveal the

existence of a genuine issue of material fact for trial.                 Fed.

R. Civ. P. 56(c)(1).

     We have thoroughly reviewed the district court’s order, the

parties’    briefs,   and   the   materials   submitted   on   appeal.     We

conclude that the district court did not err in finding the Hay-

Rewalts’ action barred under Michigan’s statute of limitations.

Accordingly, we affirm for the reasons stated by the district

court.     Hay-Rewalt v. Boston Scientific Corp., No. 2:12-cv-09912

(S.D. W. Va. Mar. 26, 2015).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                      3